Citation Nr: 1529148	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 8, 2010, for the grant of service connection for post-traumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in the January 1999 rating decision that initially denied entitlement to service connection for the disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, W.B., E.B., and K.W.




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a hearing before the undersigned in May 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the May 2015 hearing, the Veteran and her representative raised the issue of clear and unmistakable error (CUE) in the January 1999 rating decision that initially denied entitlement to service connection for PTSD.  CUE is another theory of entitlement to an earlier effective date.  Huston v. Principi, 18 Vet. App. 395-99 (2004).  Thus, the allegation of CUE is inextricably intertwined with the effective date issue; however, it cannot be adjudicated by the Board in the first instance, as it relates to a decision of the AOJ and not the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's allegation of clear and unmistakable error (CUE) concerning the January 1999 rating decision that initially denied entitlement to service connection for PTSD. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

